Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-7, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected build box assembly and two distinct methods, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 09/06/2021. 
		
	Claim Interpretation	
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 8-14 and 16-18 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The examiner thanks the applicant for the amendments to the claims. The rejection under this heading has been withdrawn. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 8-14 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over MULLER (US-20150258744-A1), hereinafter referred to as MULLER, in view of ARCELLA (US-4818562-A), hereinafter referred to as ARCELLA.
		
Regarding Claim 8, MULLER teaches a removal method for an object of manufacture after a powder-based additive manufacturing process (see where the component is manufactured by a three-dimensional printing method or alternatively, by means of selective laser sintering or other powder-based manufacturing methods, Paragraph(s) 0024), comprising:
using the powder-based additive manufacturing process to manufacture the object by fusing powder within a build box (construction box 1 [build box], Paragraph(s) 0024 and Figure(s) 1a; and see where the construction box 1 may have a cover, Paragraph(s) 0086);
delivering a fluid into the build box (see where fluid injection nozzles are distributed evenly across the construction platform or may be arranged between the drain through-holes, Paragraph(s) 0049 and Figure(s) 1a);
wherein the fluid has a pressure and composition suitable for fluidizing powder not used for manufacture of the object  (see where the fluid may have a pressure and a flow velocity, Paragraph(s) 0051 and Figure(s) 1a),
thereby resulting in fluidized powder within the build box (see where the loose unconsolidated particulate is loosened by means of the fluid and is fluidized, Paragraph(s) 0051 and Figure(s) 1a); and
removing the object from the build box (see where a holding frame makes it easy to remove the component from the construction box [build box], Paragraph(s) 0064 and Figure(s) 1a). 
However, MULLER 
controlling the density of the fluid such that the object becomes buoyant within the fluidized powder;
In the same field of endeavor, ARCELLA teaches a fluidized bed with the use of different gasses (abstract and Column 2 Line(s) 50-60) as well as the following limitation(s): 	 
controlling the density of the fluid such that the object becomes buoyant within the fluidized powder (Column 3 Line(s) 1-50);
MULLER and ARCELLA are analogous in the field of fluidized beds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify MULLER'(s) fluid with ARCELLA'(s) gasses with different densities, because this allows the object to become buoyant within the fluidized bed (ARCELLA, Column 3 Line(s) 1-50). 

Regarding Claim 9, MULLER teaches the removal method of Claim 8,
wherein the build box has a platform beneath the object (see where the construction platform 7 is received in the construction box 1 in a height-adjustable way, Paragraph(s) 0086 and Figure(s) 1a). 

Regarding Claim 10, MULLER teaches the removal method of Claim 9,
wherein the platform has holes for allowing fluidized powder to flow from above the platform to below the platform (see where the construction platform 7 has fluid injection nozzles 15 inserted in through-bore holes of the construction platform 7, Figure(s) 1a and Paragraph(s) 0091). 

Regarding Claim 11, MULLER
wherein the platform is vertically moveable within the build box (see where the construction platform 7 is received in the construction box 1 in a height-adjustable way, Paragraph(s) 0086 and Figure(s) 1a).

Regarding Claim 12, MULLER teaches the removal method of Claim 11,
further comprising moving the platform upwardly to raise the object out from the fluidized powder (see where the construction platform 7 is received in the construction box 1 in a height-adjustable way, Paragraph(s) 0086 and Figure(s) 1a).

 Regarding Claim 13, MULLER teaches the removal method of Claim 8,
wherein the step of delivering fluid into the build box is performed with a network of fluid delivery tubes in or on the platform (see where the construction platform 7 has fluid injection nozzles 15 inserted in through-bore holes of the construction platform 7, Figure(s) 1a and Paragraph(s) 0091. The examiner considers that the word “or” requires that only one limitation must be met and that a delivery tube that is on the platform must be in the platform as well to ensure fluid communication).

Regarding Claim 14, MULLER teaches the removal method of Claim 8,
wherein the step of delivering fluid into the build box is performed with a network of fluid delivery tubes in or on the build box (see where the construction platform 7 has fluid injection nozzles 15 inserted in through-bore holes of the construction platform 7, Figure(s) 1a and Paragraph(s) 0091. The examiner considers that the word “or” requires that only one limitation must be met and that a delivery tube must be in the build box as well as on the build box in order to ensure fluid communication. ). 

Regarding Claim 16, MULLER teaches the removal method of Claim 8,
wherein the fluid is delivered such that the object sinks within the build box (see where the components with greater density than the bed may sink downward in the fluidized bed, Paragraph(s) 0033). 
Regarding Claim 17, please see the rejection for Claim 16.
Regarding Claim 18, MULLER teaches the removal method of Claim 8,
further comprising displacing the fluidized powder out of the build box prior to removing the object (see where particulate matter is transferred into a fluidized bed and drained downward off the construction space, abstract and Figure(s) 1A and Paragraph(s) 0006; and see where the draining is occurring when the object is in the construction box, Figure(s) 1a). 
Response to Arguments
CLAIM REJECTIONS – 35 USC § 102
Applicant’s arguments with respect to Claim(s) 8-14 and 16-18 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.                                                                                                                                                                                               

	

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VAN EGMUND (US-20200147866-A1) teaches the tubes going through the build box (Figure(s) 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743